OFFICE OF THE ATTORNEY        GENERAL     OF TEXAS
                           AUSTIN




fionorableT. U, Xalton, Prea~dsnt
*rfeul.tural& Xe6henloal College
Coll3gr Station, Texas
Dear Sir:




          We are pleaded                      your letter   of re-
sent date uhloh rude am
                                         Oeneral'I Opin-
                                         280.a@ of tha
                                           several quor-


                                   Texna, 68 low bidder
                                   its ballaingr,lm&d
                                    thi8 ooatraetorbe
                                of offloe ‘before pay-
                               State appropriatedfuntlr?


                       culd ,thlsoantraotorand      me-
                      red to execute the 08th Of OffiaO
                     could bs mule fromlooal fund8?
                root employsee of the Colle(le,rhatkmr
    working for an hour, month, or par, have progerlll
    exeoutad the oath of ofl'lae. We am not oartaln
    regardl~ lndl~idua18,gmrtaershlpo, o(PIZ?mnle~,
    or oorporatlona,who nay ?ro~?tim* to time have
    oontraotswith the Collep~ dirootlp or through
    the Stete Board of Control, to iurnieh rugplias
    or do repair or oonstruotionwork.
            *Your oplaion will be appnafated.H
                                                                            44




               *‘?&aton end after the date thi8 A& be-
        aotmt ul?eatlve, tm publia ?uada may be paid
        tc any peraon.aa a t&ohm, Wtruotor, rigit-
        1~ lmtruotor, or othrr a~laym in, ror or
        oonnwotedrlth any tax-m&ppotte&lhool, ool-
        few,     univerdt~ or other tex-rupportad in-
        43trtutlonof le8tiag ia thl# St&e, unloa8 and
        uatll 4-h       raon ahell bmr t&en the oath of
        offioe   requr xed to be takeribl’maben of the
        Lqglaleturren4 all ohher dfloera, ea pror%ded
        la Axtlele ?L?I,8~otioa 1, a0 amended by uaettd-
        mentadopfed Hevember B, 19S9yo.m
          We ltwt ootutxuotha lengurgo *OF other rpplo eo
%a, far or aonrws~d with anr tw-aupporlad s~bmol, 001Pam,
unl**x85ty-,in the ligkt of the f8eta reoibod in your
Lotte.
              The aas00 are maw which involve the qpr*tion of
whether a psrmottlo en omployoe or aa ia4openUonteontxeotor.
lronntion tka fellowlagt Y8ao v* Ikrombo,  IS& U. 13. 8801
xttd6 ampattpv.        8hg~,     84 8, w. trral7891 mfudl      V.   fmtmy
mlott Ia& oo., U 8. Fi. (MI QS1)1 bhrfhrid Oamrulty Qa. v.
lkwneUy, SO 8. W. (Sd) 888: Wutharra Suxety Co,, v. @mu&~.,
a4 + ,wi;.
         (261 7.
              na~employ~       2.~ kwad   in 8060 4egro0, et   lout, bo
th e
   dutlu       o ia ler vo aa t~
                              0otttxaoQr          imb o und
                                                         o nly
                                                             to      pro-
6~80,   or eauee to br praUuoed, 8 aortain nttult.

          &n %JMl.pottaM~
                        ecattr~otox
                                  OcLnrp~0y?%tl&s to?‘<,
work and aoomplimh the oeabmpXate6 ?ooult +Mtwt  thw wm-
6nt or th e o o ntx a eto
                       a nlnp
                            s~lo yemtttot
                                   u     a 0 w.
           The term *employe8wltulle8t*8       8p o mc h   ut
                                                            ind   $ 0
          wa l# 4 a l na ttta ed%
wo r k fo r                               dooltiod up o n k y o h s o m-
                                x x e & l,y
pl.oyer; an fadepedleat aontraot~~a&me8 to do a dab far l
oortain 0ontraot psi00 and paarea~ea bwlephuIeao* 0r 00ttml
over    the date&la.

              Tkr .Wplo*r’      Is 0150 ugloyrd   to pwfoxm    poxwonel
eervloea; e irmt$!wtor wgagss to 40 a ~~tbulu                  thin@.
plambls   T. 0. V;alton,Pr*8Ident,Pega $



hi0 prinoipal ia the work, (18an entirety, to be prio~ed.
mo omtmator ia abliead to follaort;tewill af the amploper
6~ ea TV the result of the work, JU$ a# to the meaM and
~a&    neousary to aohieve the re8ult.
         In &southernSurety Gompany v. Shoai&e, lupm, by
the gornriaoion
              or Appealr, It *a6 saidr

               Supreme Gourt,inGutut~
          fy~ttr                         v. I. R.B. Go.,


     to ooatrol so to tk matutor In whioh the no* IO
     to be done, or the men8 by rhi#b it i8 amxx@Iahh-
     08.
           *'Iherule is adsnirebljr stated In Street on
     Porsoaal Injtwleo,  1 fill and 12, thuor *Xo bettor
     test OM be applied Chrn to 8~ that the relation
     of mostar and seCtant exi&o whore the raater re-
     telttao r lxereloeo t&h,power of oantrol in dl-
     ree6Ieg, not meroly the end mu&b to be &oamt-
     pli8had bg the amploymnt of onOther, but aa well
     She mea8 and 4eteIlo of Ito lOooqpliabaent; not
     ottly*hat rhallbe 40~0, but ham it shall be &me.**
           &Averting to t&e Saoto dbtmrlbbd la your nquut
lott8r, It fe apparent that the oontrmeto Qooorlbed do n6t
npmseat an **arployee*    relationship,but indioa%e an tide-
   ndbnt oontraotor reletbonohlpbetwoaa the Gollegs an4
G 4X00 to wkmm the oontnota   are mardti. The Colh~ge 5s sot
aploying the Lyc3IokWofing G-pew aa a lemant, or e&oyoo,
to repair th8 M0r in que8tIon, but 18 .aw*rdingxioontraot
to  thb GoQpehy. si~ll.uly, the Gollem Is not aployIn(a 8am
B; Eutherford to,aove orrteln buildt&#m aa the employ80 or
oervwtt of We Gelloge, ma4 alreotly &lar the 6eteileU di-
notion   of the College, but baa ewerbed to iiuthsrftmda @on-
Braot to 60 this pertloularthing.
          It Is thtmerore t&a oploion or thla 4bparEQIRt that
neither the offloern or aplo9oeo or the Lydiok iborfng Cam-
patty,ear &IQ 5. %uthsrfotior his oetployeeo, would bo xequlmd
to exeoute the Wth of offiee required by Sextsta Bill f?o.38
o? t&8 Party-8svamth Lagialeture,wder'ths Taotn of your
Inquiry.
                                Yoourrvery truly




                            W
ATT!XNXY   GE2NERAB